UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                               No. 99-30361
                             Summary Calendar
                          _____________________

                           WILLIE MAE BOWSER,

                                                   Plaintiff-Appellant,

                                 versus

                         KENNETH S. APFEL,
                  COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (98-CV-1389)
_________________________________________________________________

                             January 4, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Willie Mae Bowser appeals from the district court’s affirmance

of   the   Commissioner    of   Social    Security’s   decision   denying

supplemental security income benefits.          She contends that the

Administrative Law Judge (“ALJ”) erred by failing to find that her

obesity and arthritis met one of the impairments listed in Appendix

1 of the Regulations, specifically the impairment listed in §

9.09(A).

     The credited medical evidence of record supports the ALJ’s

decision that Bowser’s arthritis did not result in any limitation


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of motion; thus, substantial evidence supports his conclusion that

Bowser did not meet or equal the impairment listed in § 9.09(A).

See Johnson v. Bowen, 864 F.2d 340, 343 (5th Cir. 1988); see also

Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).   This court

does not have jurisdiction to consider Bowser’s contention that the

ALJ applied the wrong legal standards in failing to comply with

Social Security Ruling 96-6P when he ignored the opinion of a

nonexamining medical consultant, because the contention was not

administratively exhausted. See Paul v. Shalala, 29 F.3d 208, 210-

11 (5th Cir. 1994).

     Because the ALJ’s conclusion that Bowser was not disabled is

supported by substantial evidence and resulted from the application

of proper legal standards, the district court’s judgment upholding

the Commissioner’s decision denying benefits is

                                                      AFFIRMED.




                                2